DECISION
In May 1933 the matai name Gala was set down for a hearing. Pisa filed the name for registration originally and Moelupe objected to Pisa being given the name Gala. After *518a hearing was had on this matter it developed that Pisa had no hereditary claim to this name and that Moelupe did not propose a candidate and the Court found it necessary to continue the case indefinitely in the hope that the name Gala would be bestowed upon some individual with the entire consent of the family as well as the other contesting parties.
On January 26th, 1934 the High Court convened at Tau, Manua for the purpose of hearing several matai name cases and the Gala name naturally was again set down for a hearing, at which time, Moelupe of Ofu had as his candidate one Tunufai and Savali of Ofu offered himself for the name.
Moelupe and his witnesses as well as Savali and his witnesses testified substantially the same as to who the past holders of the name Gala had been. They are as follows:
Gala Alailavai
Gala Mulivai (otherwise known as Muasau)
Gala Ta’atu
Gala Falemalu
Gala Magalei
Moelupe testified in addition to these people who had held the name Gala, that there was one Tamasoa who had held the name Gala later than any of the above mentioned candidates. Moelupe further testified that his candidate Tunufai was a direct descendant of the late holder of the name, Gala Tamasoa, and that as such a descendant from Tamasoa his candidate Tunufai had the best right to the name Gala. There will be more to be said on this score later in this decision.
Moelupe, in his testimony, stated that Tunufai, the candidate he proposed for the name was a son of the last holder of the name Gala, Tamasoa. He further testified that Tunufai was a blood son of Gala Tamasoa and Sivali. *519Since Moelupe and his candidate claim their right to .this name from the last alleged holder of the name Gala, being one Tamasoa, the Court does not find it necessary to concern itself with any of the testimony of Moelupe other than whether a Gala Tamasoa actually existed or not. This question has been seriously disputed by Savali who testified that he never knew of a Gala Tamasoa. Savali testified that he did know of a Tamasoa but he never knew of Tamasoa holding the name Gala. The Court called as its own witnesses, disinterested parties, in the persons of Sotoa, Misa, a county chief of Ofu and others, to ascertain whether they had ever seen or knew of a Gala Tamasoa. Some of these witnesses were more than sixty years of age and it was alleged by Moelupe and Tunufai that Tamasoa had the name Gala some fifteen years ago. These disinterested witnesses having been called by the Court as witnesses for the Court testified that they never heard of Tamasoa ever having the name Gala. Túfele District Governor of Manua was likewise called upon to enlighten the Court with reference to Tamasoa having the name Gala. Túfele in no instance testified that he had ever seen or heard of Tamasoa being the Gala. This is rather significant since Moelupe’s claim on behalf of his candidate is that his candidate is the son of the last holder of the name being one Tamasoa.
To the contrary Savali testified substantially as follows, that Gala Aliivaa, an old holder of the name married and as result of this marriage there was a daughter born who was named Fogasina. Fogasina later married Muasau and as a result of this union a son was born who was named Gala Muasau Mulivai. This son married the daughter of one Sotoa and as a result of this marriage there were several children born, one being Gala Fa’atu who married the daughter of Ena of Olosega. As a result of this union a boy was born who was known as Lapi, who is the father of *520the present candidate Savali. Lapi married the daughter of Moa of Fitiuta and as a result of this union one boy and two girls were born. The boy being Savali who is the present candidate for the name Gala.
It is quite clear to the Court that Savali has the best hereditary claim to the name Gala if we cannot consider Tamasoa as being the last holder of the name Gala. We also have additional testimony indicating that there are considerable lands that go with the name Gala and that on these lands some of the former holders of the name Gala, to wit, Mulivai and Ta’atu, have been buried. The testimony also indicates that Falemalu was buried there.
In view of the preponderance of the testimony against the existence of Gala Tamasoa, the Court has but one alternative, and that is to award the name Gala to Savali, who according to hereditary descent from previous holders of the name Gala has by far the best right to the name and it is so Ordered.
The costs of this case are $35.00 — $25.00 to be paid by Moelupe and $10.00 to be paid by Savali.